Title: To Benjamin Franklin from Montbarey, 28 June 1780
From: Montbarey, Alexandre-Marie-Léonor de Saint-Mauris, prince de
To: Franklin, Benjamin


A Versailles Le 28. Juin 1780.
Je vous donne avis, Monsieur, qu’en consequence de la Lettre que vous m’avéz fait l’honneur de m’écrire le 25. de ce Mois, J’ai mandé à M. de Malherbe Directeur de l’Artillerie, que le Commodore Paul Jones n’ayant plus le Commandement de la Frégate l’Alliance, c’étoit au Commandant actuel de ce Batiment que devoient être remis les 15,000 fusils et les 100. Milliers de Poudre que M. Minard De Saleux avoit eu Ordre au Commandant actuel de fournir une Réconnoissance des d. [dits] Effets, sur la remise qui lui en sera faite.
J’ai l’honneur d’être très parfaitement, Monsieur, votre très humble et tres obeissant Serviteur
(signé) Le Pce. De Montbarey.
M. Franklin.
